CURIAM. This is an original action brought by the Supreme Court Committee on Professional Conduct. The Committee petitions this court for an order requiring Kelli S. Cashion to appear before this court and show cause why she should not be held in contempt for willfully disobeying the Committee’s “Findings and Consent to Discipline Order” entered July 17, 2000. The Committee further asks this court to order Ms. Cashion to comply with the specific terms of that order. The Committee’s petition gives this summary: 4. In this petition, it is alleged that Ms. Cashion has willfully disobeyed a Committee order. On July 17, 2000, the Committee caused to be filed with the Arkansas Supreme Court Clerk, the Findings and Consent Order of Discipline (attached as Exhibit “1”) which cautioned Ms. Cashion for her conduct, in a complaint filed against her involving her clients, Pamela Lewis and Clayton Edmondson, CPC Docket No. 2000-005. As part ofthe Findings and Order, the Committee ordered Ms. Cashion to pay $6,635.61 restitution to Pamela Lewis and $7,235.16 to Clayton Edmonson (sic) within thirty days of the filing of the Findings and Consent Order of Discipline. As of the date of the filing of this petition, M[s]. Cashion has failed to pay ... either person the restitution as required by the Finding and Order of Consent to Discipline to the Committee or communicated with the Committee why she cannot pay the sanction.  Pursuant to the Committee’s petition, we order Ms. Cashion to appear before this court at 9:00 a.m. on March'8, 2001, for consideration of the relief requested in the petition, including why she should not be held in contempt. It is so ordered.